Citation Nr: 1618691	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  13-26 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for allergies.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic migraines.



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, in which the RO denied the Veteran's claims for service connection for allergies, head trauma, PTSD, and depression.

In April 2014, the Veteran presented sworn testimony at a hearing before the undersigned.  A transcript of that hearing is of record.

Although the RO adjudicated the Veteran's service connection claim for allergies, head trauma, PTSD, and depression on the merits as new claims, these claims were originally denied by the RO in a December 1984 rating decision.  Accordingly, before the Board may reopen any previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been presented sufficient to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380   (Fed. Cir. 1996).  In light of the foregoing, the Board has recharacterized the issues as noted on the cover page of this decision.

The reopened claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 1984 rating decision, the RO denied claims of service connection for allergies, migraine headaches, and a nervous condition; this rating decision became final. 

2.  New and material evidence has been received to reopen the previously denied claims of entitlement to service connection for allergies, chronic migraines, and a psychiatric disorder.


CONCLUSIONS OF LAW

1.  New and material evidence having been received; the previously denied claim of service connection for allergies should be reopened.  38 C.F.R. § 3.156(a) (2015).
 
2.  New and material evidence having been received; the previously denied claim of service connection for chronic migraines should be reopened.  38 C.F.R. § 3.156(a) (2015).

3.  New and material evidence having been received; the previously denied claim of service connection for a psychiatric disorder should be reopened.  38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to reopen claims of entitlement to service connection for allergies, chronic migraines due to head trauma, and a psychiatric disorder.  These claims were originally denied in a December 1984 rating decision.  The Veteran was notified of this decision by way of letter dated January 1985.  His service connection claim for a nervous condition was denied because it was determined that he had no current psychiatric disorder at that time.  See December 1984 Rating Decision.  His service connection claims for allergies and migraine headaches were denied because these were found to be preexisting conditions which were not aggravated by military service.  See id.  The December 1984 rating decision became final because the Veteran did not submit a Notice of Disagreement and no new evidence in connection with these claims were received within the one year appeal period.  See 38 C.F.R. § 3.156(b).

The Board finds that his VA treatment records from November 2008 to February 2010 and lay statements from the Veteran and his sisters constitute new and material evidence sufficient to allow for the reopening of his previously denied service connection claims for allergies, chronic migraines, and a psychiatric disorder.  See 38 U.S.C.A. § 5108; see also 38 C.F.R. § 3.156(a).  The Veteran's VA treatment records show current diagnoses of PTSD and depressive disorder.  Additionally, the lay statements by the Veteran and his sisters, which include allegations that the Veteran was in good health prior to his entry to the military and did not have any health problems, tend to rebut the prior finding that allergies and a migraine condition existed prior to his military service.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (In determining whether evidence is new and material for purposes of reopening, the credibility of the evidence is to be presumed).  All of this evidence is "new" because it was not previously of record, and it is "material" because it relates to unestablished facts necessary to substantiate his claims: the existence of a current psychiatric disability, and the absence of a pre-service disability.  See 38 C.F.R. § 3.156(a).  Such evidence also tends to meet the low threshold for reopening because, when combined with VA assistance (i.e., a VA examination and medical opinion), there is a reasonable possibility it can substantiate the Veteran's claims.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Therefore, the claims of entitlement to service connection for allergies, chronic migraines due to head trauma, and a psychiatric disorder should be reopened. 




ORDER

The previously denied claim of entitlement to service connection for allergies is reopened.

The previously denied claim of entitlement to service connection for chronic migraines is reopened.

The previously denied claim of entitlement to service connection for a psychiatric disorder is reopened.


REMAND

The Veteran's service connection claims must be remanded to obtain outstanding VA treatment medical records and schedule new VA examinations addressing the nature and etiology of his claimed disabilities.  

With regard to the outstanding medical records, the Board notes that the August 2013 statement of the case (SOC) indicates that VA treatment records from November 2008 to July 2013 were electronically reviewed.  However, the claims file only contains VA treatment records dating to February 2010.  Accordingly, on remand, the AOJ should obtain the Veteran's VA treatment records dated after February 2010.  See 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

A March 2010 VA Form 21-4142 indicates that the Veteran may be in receipt of Social Security disability benefits at that time.  In April 2010, the AOJ appears to have attempted to request those records, but it unclear from the record whether any response from the Social Security Administration (SSA) was received or whether such records are available.  On remand, these records should again be sought.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).

Finally, the Veteran should be examined to obtain a medical opinion concerning the claimed disabilities relationship with service.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional records of treatment he wishes considered in connection with his claim, which records should be sought, but in any event, associate with the file the records of the Veteran's VA treatment dated after February 2010.  

2.  Contact the Social Security Administration and obtain any records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3.  After associating any additional pertinent evidence with the claims folder, schedule the Veteran for appropriate VA examinations concerning the claimed conditions: allergies, chronic migraines, and a psychiatric disorder.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

Allergies

Following examination, any necessary diagnostic testing of the Veteran (as determined by the examiner) and a review of the claims file, the examiner should address the following:

Did an allergy disorder exist prior to service, and if so, did it increase in severity during service beyond its natural progression?  

Chronic Migraines due to Head Trauma

Following examination, any necessary diagnostic testing of the Veteran (as determined by the examiner) and a review of the claims file, the examiner should address the following:

Does the Veteran currently have a migraine headache or other chronic headache disability?  

Did migraines or other chronic headache disability exist prior to service, and if so, did it increase in severity during service beyond its natural progression, including as a result of a September 1974 head trauma?

Psychiatric Disorder(s)

Following examination, any necessary diagnostic testing of the Veteran (as determined by the examiner) and a review of the claims file, the examiner should identify all psychiatric disabilities found to be present.  Thereafter, the examiner should opine as to whether it is at least as likely as not that the Veteran has a psychiatric disability that is related to an in-service disease or injury, or as to PTSD is related to an in-service stressor, to specifically include his allegations of institutional racism.

In responding to this question, the examiner should note the Veteran's records showing diagnoses of PTSD and depression.

All examination reports should include a complete rationale for each opinion expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.

4.  Then readjudicate the remanded claims.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


